JOSEPH SALITURO, Corporation Counsel, Kenosha County
You request my opinion whether the offices of county assessor and town supervisor are compatible and further whether an employe of a county assessor may also serve as a town supervisor. I am of the opinion that a county assessor or an employe of a county assessor may, while so employed, also serve as a town supervisor.
A county assessor appointed under sec. 70.99 (1), Stats., is a county officer. Thompson v. Kenosha County (1974), 64 Wis. 2d 673,682, 221 N.W.2d 845. There are neither statutory nor common law limitations prohibiting a town supervisor from also holding a county office or from being employed by a county officer.
A person holding an assessor's position, however, is prohibited from serving as a member of the board of review which must consider his assessments. The Legislature has provided in several instances that an assessor may not sit on such boards of review. Sections 70.46 (1) and 70.46 (1a) provide that city, village and town boards of review shall be made up of officials other than the assessor.
Section 70.99 (10), Stats., provides for a county-wide board of review in those counties utilizing the county assessor system. While there is no statutory prohibition against a county assessor serving on the county board of review, I am of the opinion that the holding of the two offices would be prohibited by common law rules of incompatibility.
By statute, a town supervisor is a member of the town board of review. However, when the county assessor system is elected by a particular county, a county-wide board of review is substituted for the local boards of review. Although section 70.47 (3) (c), Stats. (1971), provided that a town board could elect to conduct its own board of review even though the county had elected a county assessor system, that provision was repealed by ch. 90, Laws of 1973. Hence, a town supervisor also holding the office of county assessor or serving as an employe of a county assessor will not be placed in a position of having to serve on the board which reviews those assessments for which he is in whole or in part responsible. *Page 601 
This opinion should not be construed as a comment on the desirability of dual office holding. Where two or more offices are not incompatible, it is for the electorate or the appointing authority to determine the desirability of a person holding more than one office. Since a county assessor and his staff are county officials, the county board can, pursuant to sections 59.15 (2) (c) and 59.07 (20), Stats., adopt reasonable regulations with respect to outside employment or office holding.
BCL:DJH:RJV